Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156509 (75)(76)(77)                                                                                       Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156509
                                                                    COA: 331332
                                                                    Gladwin CC: 15-007784-FH
  JOHN LEE CARTER,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for bond and/or immediate release pending
  appeal, for immediate hearing and/or order to show cause for continued imprisonment, and
  for immediate relief are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
         p1022
                                                                               Clerk